Case 98-42157   Doc 128   Filed 04/05/21 Entered 06/15/21 13:34:09   Desc Main
                           Document     Page 1 of 8
Case 98-42157   Doc 128   Filed 04/05/21 Entered 06/15/21 13:34:09   Desc Main
                           Document     Page 2 of 8
Case 98-42157   Doc 128   Filed 04/05/21 Entered 06/15/21 13:34:09   Desc Main
                           Document     Page 3 of 8
Case 98-42157   Doc 128   Filed 04/05/21 Entered 06/15/21 13:34:09   Desc Main
                           Document     Page 4 of 8
Case 98-42157   Doc 128   Filed 04/05/21 Entered 06/15/21 13:34:09   Desc Main
                           Document     Page 5 of 8
Case 98-42157   Doc 128   Filed 04/05/21 Entered 06/15/21 13:34:09   Desc Main
                           Document     Page 6 of 8
Case 98-42157   Doc 128   Filed 04/05/21 Entered 06/15/21 13:34:09   Desc Main
                           Document     Page 7 of 8
Case 98-42157   Doc 128   Filed 04/05/21 Entered 06/15/21 13:34:09   Desc Main
                           Document     Page 8 of 8
